Order insofar as appealed from unanimously reversed on the law without costs and matter remitted to Wyoming County Family Court for further proceedings, in accordance with the following memorandum: In these two appeals Family Court erred in ordering respondent to pay arrears and in canceling all other income deduction orders without conducting a full hearing (see, Family Ct Act §§ 433, 454 [1]; Van Niel v Van Niel, 93 AD2d 986; Matter of Reynolds v Reynolds, 50 AD2d 993, 994) and without making specific findings of fact (see, Family Ct Act § 165 [a]; CPLR 4213 [b]; Matter of Hamilton v Irlbacher, 96 AD2d 726). (Appeal from order of Wyoming County Family Court, Newman, J.—child support.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.